El Juez Asociado Señor Córdova Davila,
emitió la opinión del tribunal.
En 8 de noviembre de 1933 la Corte de Distrito ■ de Hu-macao condenó al demandante Gustavo Muñoz Díaz a satis-facer al demandado Pedro Solá Colón la cantidad de $655 por concepto de costas y honorarios de abogado. Esta resolución se dictó al resolver la corte, con la comparecencia de ambas partes, un memorándum de costas radicado por la parte de-mandada. No conforme el demandante con la mencionada resolución, interpuso contra la misma el presente recurso de apelación.
*94La parte apelada solicita la desestimación del recurso por-que no se lia radicado transcripción de evidencia, ni pliego de excepciones ni exposición del caso y porque el término para radicar la transcripción de la apelación, venció el día 22 de diciembre de 1933, no habiéndose radicado en dicha fecha en esta Corte Suprema. Entiende la parte apelada que la ape-lación interpuesta resulta completamente frívola, porque, ca-reciendo esta corte de información suficiente para poder con-siderar si la resolución apelada es errónea o no, debe pre-valecer la presunción de que la corte inferior resolvió la cuestión de acuerdo con las resultancias de los autos.
En oposición a la solicitud del demandado, alega el ape-lante que la transcripción de autos ha sido ya radicada y que no necesita transcripción de evidencia o éxposición del caso para sostener las cuestiones de derecho que tiene el propósito de plantear. Arguye que la apelación no es frívola y que se propone demostrar (a) que no existe en Puerto Rico derecho a indemnizar a los testigos; (6) que el memorándum de cos-tas hay que notificarlo a la parte, pues después que una sen-tencia es firme cesa la representación del abogado y es la parte la única persona a quien debe hacerse la notificación; (c) que el memorándum de costas en este caso debió ser jurado por la parte y no por el abogado.
 La cantidad concedida por la corte inferior al de-mandado apelado se distribuye en la siguiente forma:
Honorarios del secretario_ $5. 00
Indemnización de testigos__ 50. 00
Honorarios de abogado del demandado_ 600. 00
El demandado reclamó en su memorándum $150 por in-demnización de testigos durante las tres veces que se cele-bró el juicio. El demandante se limitó a impugnar esta partida por excesiva, diciendo que debía rebajarse a una suma razonable, sin establecer ninguna otra objeción. Ahora sostiene en apelación que no existe en Puerto Rico derecho a indemnizar a los testigos. No aparece en los autos la sen-tencia original que debió servir de base al memorándum de *95costas. Esta omisión sería acaso bastante para desestimar la apelación. Compañía Azucarera del Toa v. Galán, 30 D. P.E. 199. Sin embargo, debemos asumir, ya que no cono-cemos la evidencia aportada, por no haberse elevado a esta eorte una transcripción de la misma, que la corte inferior concedió $50 por indemnización de testigos, para resarcir al apelado de gastos y desembolsos necesariamente becbos. La palabra costas, en su más amplia acepción, incluye también -desembolsos. Así lo sostiene la Corte de Distrito de Apelaciones de California, Tercer Distrito, en el caso de Bond v. United Railroad, 20 Cal. A. 124, 128 Pac. 786; y así lo ha sostenido esta corte en el caso de Brac v. Rafael Ojeda, 27 D.P.R. 658, interpretando el artículo 339 del Código de En-juiciamiento Civil, tal y como fue enmendado por la Ley nú-mero 15 de 19 de noviembre de 1917.
En Bond v. United Railroads, supra, la Corte de California dice que en su sentido general la palabra costas, cuando se emplea con referencia a litigios, comprende desembolsos y sumas específicas permitidas por la ley como indemnización a la parte victoriosa por sus gastos. En su acepción más estrecha, la palabra costas excluye desembolsos, pero dándole a esta palabra un significado liberal, comprende, según la misma corte, las costas tasables y los desembolsos.
En el caso de Brac v. Ojeda, supra, esta corte dice que de acuerdo con la Ley número 15 citada, la condena de costas comprende también el pago de los desembolsos necesaria-mente hechos por la parte a quien fueron concedidos y el de los honorarios de su letrado. Es, pues, evidente que la corte inferior giró dentro de sus atribuciones al aprobar la partida que se refiere a indemnización de testigos. No estando esta corte en condiciones de emitir juicio alguno con respecto a la prueba que, como ya hemos dicho, no ha sido elevada a este tribunal, debemos asumir que el tribunal inferior concedió la referida suma para resarcir al demandado de desembolsos en que necesariamente incurriera, teniendo en cuenta la eviden-cia aportada.
*96 El memorándum de costas aparece notificado al abogado de la parte demandante, y esto basta. Domínguez v. Días, 18 D.P.R. 986. El juramento prestado por el abogado es también suficiente.

De los autos elevados a este tribunal resulta claramente que el recurso de apelación interpuesto es frívolo y que debe ser desestimado.